TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00327-CV



                                  In re Chase Carmen Hunter


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52. We deny

the petition for writ of mandamus. See id. R. 52.8(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: June 5, 2015